357 U.S. 568 (1958)
FIRST METHODIST CHURCH OF SAN LEANDRO ET AL.
v.
HORSTMANN, ASSESSOR OF ALAMEDA COUNTY, CALIFORNIA, ET AL.
No. 485.
Supreme Court of United States.
Decided June 30, 1958.
APPEAL FROM THE SUPREME COURT OF CALIFORNIA.
Stanley A. Weigel, Lawrence Speiser and Frank B. Frederick for appellants.
J. F. Coakley for appellees, and Arthur M. Carden for the City of San Leandro, appellee.
PER CURIAM.
The judgment is reversed. No. 382, First Unitarian Church of Los Angeles v. County of Los Angeles, ante, p. 545; No. 385, Valley Unitarian-Universalist Church, Inc., v. County of Los Angeles, ante, p. 545; No. 483, Speiser v. Randall, ante, p. 513, and No. 484, Prince v. City and County of San Francisco, ante, p. 513, decided this day.
MR. JUSTICE CLARK dissents for the reasons set forth in his dissenting opinions in Nos. 382 and 385, and Nos. 483 and 484, decided this day.
THE CHIEF JUSTICE took no part in the consideration or decision of this case.